Title: Daniel McNeill to the American Commissioners, 15 September 1778: résumé
From: McNeill, Daniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, September 15, 1778: On my cruise in the General Mifflin I gave chase August 23 to three ships fifty leagues west and north of Ushant Island. I pursued the largest and brought her to at 2 p.m. She was the brig Isabelle from Guadeloupe bound for Bordeaux with a cargo of sugar, coffee and cotton; she had been captured by the Prince of Orange, commanded by Philip Amy of Guernsey, August 19 at 2 p.m. She was in English possession 80 hours. Please apply to the French ministry for the vessel to be adjudicated or for liberty to sail with her or dispose of her.>
